DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 8, 2021 in response to the Office Action of July 8, 2020, is acknowledged and has been entered. Claims 1-4, 7-18 and 20 are now pending. Claims 1 and 16 are amended. Claims 3, 4, 9-15, 17 and 18 remain withdrawn. Claims 1, 2, 7, 8, 16, and 20 are currently being examined as drawn to IL2RG and ABCB1 biomarkers and treatment comprising an anti-CTLA4 agent.

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites a method requiring determination of gene expression levels of (i) IL2RG and at least one of (ii) ABCB1, CD2, CD5, DCN, SLAMF1, CD3G, SELP, CD40LG, and LCK. Claim 16 requires (iii) 
	Claim 16 is now amended to define the immune evasion subtype as:
Cluster 1 for patients with IL2RG gene expression ≥9/3 (log 2); 
Cluster 3 for patients with IL2RG <9.3, ABCB1 ≥7 and CD40LG ≥2.7; 
Cluster 3 for patients having IL2RG<9.3, ABCB1<7, DCN≥14, and SELP ≥7.6; 
Cluster 4 for patients having IL2RG<9.3, ABCB1<7DCN <14, and LCK <4.6; and 
Cluster 5 for patients having IL2RG<9.3, ABCB1<7, DCN ≥14, and SELP <7.6.
Claim 16 also defines the options of treatment to administer for each Cluster.
Claim 16 does not provide any immune evasion subtype Cluster for patients having CD40LG <2.7 or LCK ≥4.6 or provide their treatment. Therefore, one could not determine which immune evasion subtype selected from what three or more subtypes the patient has, or what treatment to select and administer. The scope of immune evasion subtype identified and treatment administered to patients in these categories of gene expression are unclear.
Claim 16 does not provide any immune evasion subtype Cluster for cutoffs or gene expression levels of CD2, CD5, SLAMF1, and CD3G, therefore one could not identify the scope of immune evasion subtype for these patients or what treatment these patients receive when these particular genes are measured. The scope of immune evasion subtypes identified and treatment received by these patients are unclear.
Examiner Suggestion: Amend the claims to recite what value cutoffs each gene needs to be equal to or greater than, identify the biomarker(s) required to equal or exceed the cutoff (the basis) for each specific treatment to be selected, identify what specific combination treatment is selected and administered for each biomarker cutoff value, thus clearly identifying the scope of patient population having a specific biomarker expression profile to receive a specific treatment regimen.

NOTE: Examiner brings to Applicant’s attention in claim 16 that patients having DCN gene expression <14 are further measured for LCK and identified as Cluster 4 when LCK is <4.6. This is a contradiction to Figure 4 of the instant application that depicts patients having DCN ≥14 as further being measured for LCK and identified as Cluster 4 when LCK is <4.6. 

Maintained Rejections
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 7, and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
determining an expression level for IL2RG or both IL2RG and ABCB1 in a biological sample of a patient; 
determining whether the expression level(s) is greater than or equal to a gene expression cutoff for each biomarker or the set of biomarkers, wherein the gene expression cutoff for IL2RG is 9.3 (log 2);
determining an immune evasion subtype based on whether the expression level(s) is greater than or equal to the gene expression cutoff for each biomarker or the set of biomarkers, wherein the immune evasion subtype for the sample of the patient is selected from three or more immune evasion subtypes; 
selecting a combination treatment based on one or more immune evasion mechanisms of the immune evasion subtype; and 
administering the combination treatment to the patient;
wherein when the gene expression cutoff for the IL2RG is greater than or equal to 9.3, the group of two or more treatments comprises at least two treatments selected from the group consisting of anti-PDCD1 (PD1) agent, anti-CTLA-4 agent, ex vivo modulated DCs, CART cells, anti-TGFbeta-1 agent, an anti-IFN-gamma agent, and a combination thereof.
The claims now define the treatment administered when IL2RG gene expression is above the 9.3 cutoff, but do not identify what the immune evasion subtype is and what treatment is administered to the patient when the IL2RG expression is below the cutoff of 9.3. 

Thus, the scope of the patients and immune evasion subtypes and evasion mechanisms identified, and treatments administered are unclear. Given the above reasons, the metes and bounds of the claims cannot be determined.
Examiner Suggestion: Amend the claims to recite what value cutoffs they need to be equal to or greater than, identify the biomarker(s) required to equal or exceed the cutoff (the basis) for each specific treatment to be selected, identify what specific combination treatment is selected and administered for each biomarker cutoff value, thus clearly identifying the scope of patient population having a specific biomarker expression profile to receive a specific treatment regimen.

Response to Arguments
4.	Applicants argue that they amended claims 1 and 16 to recite specific cutoffs for each specific biomarker and specific treatments based on whether a cutoff is met or exceeded.

	Although claim 16 is amended to recite what the immune evasion subtype cluster number is and what treatment is administered when a patient has one of the following gene expression profiles: 
Cluster 1 for patients with IL2RG gene expression ≥9/3 (log 2); 
Cluster 3 for patients with IL2RG <9.3, ABCB1 ≥7 and CD40LG ≥2.7; 
Cluster 3 for patients having IL2RG<9.3, ABCB1<7, DCN≥14, and SELP ≥7.6; 
Cluster 4 for patients having IL2RG<9.3, ABCB1<7DCN <14, and LCK <4.6; and 
Cluster 5 for patients having IL2RG<9.3, ABCB1<7, DCN ≥14, and SELP <7.6,
the claim does not does not provide any immune evasion subtype Cluster for patients having CD40LG <2.7 or LCK ≥4.6 or provide their treatment, and the claim does not provide any immune evasion subtype Cluster for cutoffs or gene expression levels of CD2, CD5, SLAMF1, and CD3G, therefore one could not identify the scope of patients having any particular immune evasion subtype and receiving what treatment when these particular genes are measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 8, 16, 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Sabatier et al (Oncotarget, 2014, 6:5449-5464), in view of Callahan et al (Frontiers in Oncology, January 15, 2015, 4:1-6).
Sabatier et al teach a method comprising: 
(a) determining one or more expression levels for a set of biomarkers from a breast tumor tissue of a patient including biomarkers IL2RG, PDL1, CTLA4, and CD2;
(b) determining that IL2RG, CTLA4, and CD2 are significantly up-regulated in expression in breast cancers that also significantly overexpress PD-L1;
(c) (i) labeling (GO Term Label) the breast cancers associated with PD-L1, IL2RG and CD2 overexpression as immune subtypes and immune evasion mechanisms in Supplementary Table 6 such as immune response (row 5), positive regulation of immune process (row 7), regulation of lymphocyte activation (row 11), and several more (see exemplary section of Table 6 (previously presented of record), full table can be accessed directly from the article online), (ii) identifying the known immune mechanisms and process associated with overexpression of the genes such as inflammation for IL2RG (p. 5455, col. 2, first paragraph); (iii) identifying cancers having PDL1 overexpression as being tumor immune suppressive where enhanced PD1/PDL1 
(d) suggesting breast cancer with upregulated PD-L1 expression should be treated with PD1/PDL1 inhibitors due to the known correlation of several cancers overexpressing PDL1 and being responsive to anti-PDL1 therapies (abstract; p. 5458, col. 2, first paragraph).
Although Sabatier et al suggest overexpression of these biomarker genes indicate an immune suppressive tumor needing anti-PDL1 therapy, Sabatier et al does not teach the numerical cutoff value to indicate overexpression as claimed. Although Sabatier et al label patients having significant PDL1, IL2RG, CTLA4, and CD2 gene overexpression by immune subtypes with immune evasion mechanisms, Sabatier et al does not label the immune evasion subtype as a “Cluster” number.  Sabatier et al suggests selecting anti-PDL1 therapy for breast cancer patients overexpressing the biomarker genes but does not demonstrate administering the therapy to the patients or teach administering a combination of PD1/PDL1 inhibitors with CTLA4 inhibitors intravenously.
Callahan et al suggest CTLA4 inhibition combined with PD1/PDL1 pathway blockade because CTLA4 and PD1 are non-redundant pathways for the regulation of T-cell responses, wherein the combination could have additive or synergistic potential. Studies have demonstrated that combined PD1 and CTLA4 blockade has a synergistic anti-tumor result in a mouse model of colon adenocarcinoma and with a vaccine in a mouse model of melanoma (p. 1-2). Callahan et al teach combined CTLA4 and PD1 blockade resulted in increased response rates for melanoma patients clinically, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to identify the patients for therapy with PD1/PDL1 pathway inhibitor in the method of Sabatier et al when PDL1 and associated genes IL2RG, CTLA4, and CD2 are overexpressed above cutoffs, including overexpression that encompasses the range above 9.3(log 2). One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al identify overexpression of these genes as biomarkers of PDL1-overexpressing breast tumors, and Sabatier et al and Callahan et al teach that PDL1-overexpressing tumors are established as being responsive to PD1/PDL1 pathway inhibitor therapies. It would have been well within the level of the ordinary skill artisan to identify tumors having overexpression of these biomarkers in the range above the instantly claimed cutoffs as being PDL1-upregulated tumors responsive to PD1/PDL1 pathway inhibitors, given Sabatier et al teach increased expression of these biomarkers identifies PDL1-overexpressing tumors.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine and administer CTLA4 inhibitor therapy with the 
It is noted for definition purposes, that the instant specification discloses “Cluster 1” patients are characterized by having significantly higher than normal expression of PD-L1 and CTLA-4 ([96]). Instant claim 16 characterizes a Cluster 1 patient as having overexpression of IL2RG. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Sabatier et al to characterize patients as having a subtype encompassed by “Cluster 1” who have significantly higher than normal expression of IL2RG, CD2, PD-L1 and CTLA-4. One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al successfully characterize and identify various subtypes of patients having overexpression of IL2RG, CD2, PD-L1 and CTLA-4 and needing treatment with PD1/PDL1 pathway inhibitors.


Response to Arguments
6.	Applicants argue that one would not have motivation or a reasonable expectation of success to administer the therapy of Callahan. Applicants argue that Callahan teaches they only conducted a small study with relatively modest results that would not 
	The arguments have bene considered but are not persuasive. Contrary to arguments, Callahan teaches motivation and reasonable expectation of success to combine PD-1 and CTLA-4 inhibition therapy:
“Strong preclinical rationale for the clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic immunologic observations, which supported the notion that CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential. Furthermore, two early studies in mouse models of transplantable syngeneic tumors created further enthusiasm for this combination. The first study, presented by Korman and colleagues, demonstrated that the combination of PD-1 and CTLA-4 blockade had synergistic anti-tumor activity in a mouse model of colon adenocarcinoma, MC38. In a subsequent article by Curran et al., the authors confirmed the potent anti-tumor activity of this combination when used with a cellular vaccine (Gvax or Fvax) in the B16 murine model of melanoma” (p. 1-2).
“CLINICAL ACTIVITY 
The initial report of activity for the concomitant combination of ipilimumab and nivolumab was notable for objective response rate (ORR), averaging 40% (ranging from 21 to 53%, n = 52) across all dose-levels tested (cohorts 1–3, 2A). The inclusion of patients with stable disease for at least 24 weeks along with responders, defined as aggregate clinical activity rate, was 65% (50–83%) across all dose levels. While cross-
Applicants cite the passage on page 5 regarding reference to a small study of NSCLC patients and argue that Callahan teach results from a small study. Regardless of reference to the study on NSCLC patients, Callahan does not teach away from the combined therapy of CTLA-4 and PD-1 antibody of these patients, and Callahan provided numerous other studies in the reference to support the success and motivation of combined therapy. Applicants cite the last paragraph on page 5 to argue Callahan teaches it is unclear and unpredictable which choices regarding combination therapies are likely to be successful. Applicants have taken the quote out of context and Callahan does not teach away from combined therapy of cancer with PD-1 and CTLA-4 antibodies. The paragraph that Applicants cite discusses other immune checkpoint inhibitors that are being tested clinically as well as new agents that have become available, including LAG-3 and Tim-3 checkpoint inhibitor antibodies.  Callahan teach:

Nowhere does Callahan teach away from combined therapy with anti-PD-1 and anti-CTLA-4 antibodies, or suggest that the combination does not work or is unpredictable as asserted by Applicants.


7.	All other rejections recited in the Office Action mailed July 8, 2020 are hereby withdrawn in view of amendments.


8.	Conclusion: No claim is allowed.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Laura B Goddard/Primary Examiner, Art Unit 1642